El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Slste es un caso en que la Corte de Distrito de San •Juan resolvió que la apelante o apelantes, según sea el caso, dejaron de probar las alegaciones de la demanda. Por consiguiente, el supuesto error de la corte al admitir una contestación enmendada en que se planteaba la cuestión de res ■adjudieata no fué perjudicial, caso de ser un error. La corte no consideró la defensa de res adjudicada,. Esta defensa fué en efecto elimiiiacla. Lo anterior resuelve el primer señalamiento de error.
El segundo señalamiento se refiere a la supuesta negativa de la corte a conceder una moción de reconsideración. Suponiendo que se permitiera apelar de una resolución denegando una reconsideración, ninguna fué interpuesta y la •cuestión no se baila debidamente ante nos.
El tercero y último señalamiento de error está redactado en la siguiente forma:
“Que la corte cometió error al infringir así la doctrina sentada por esta Hon. Corte en el caso de Vázquez et al. v. Rocco y Annuzzi et al., tomo 27 D.P.R., página 740.”
Necesariamente, este señalamiento es defectuoso al no indicar específicamente la actuación de la corte que sirve de fundamento al error. Empero, la parte demandante, bom-*442bre lego, dirigió su propio caso en la corte inferior y en. esta corte, y entraremos a considerar el error alegado.
No bay’duda alguna de que bajo la decisión citada y bajo muchas otras, nadie tiene derecho a recobrar más intereses-que los convenidos por las partes. La dificultad existenteen este caso es que la corte se negó a creer el único testi-monio, no corroborado en forma legal, del demandante. La corte no dudó de la buena fe de la parte demandante, mas creyó que ella tenía que estar equivocada. En este caso no hallamos forma alguna de ir más allá de la apreciación de-la prueba hecha por la corte inferior y la sentencia debe ser confirmada.
El Juez Asociado Señor Córdova Dávila no intervino-